 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL DOUGLAS NAILEN,                             No. 2:20-cv-02226 JAM AC PS
12                        Plaintiff,
13            v.                                          FINDINGS AND RECOMMENDATIONS
14    STAN KOCH & SONS TRUCKING,
      INC.,
15
                          Defendant.
16

17

18           Plaintiff is proceeding in this action pro se and has paid the filing fee. ECF Nos. 1, 2.

19   The case was referred to the undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”)

20   302(c)(21).

21           On November 11, 2020, the undersigned issued an order setting an initial scheduling

22   conference for May 12, 2021. ECF No. 2. The order stated that not later than 14 days before the

23   date of the conference the parties must file a joint status report and specified the requirements for

24   that report. ECF No. 2 at 2-3. The parties did not submit a joint statement. On May 7, 2021, the

25   court issued an order to show cause why plaintiff’s failure to submit a joint statement or give

26   notice to the court of his inability to obtain a joint statement should not result in a

27   recommendation that this case be dismissed for failure to prosecute. ECF No. 10 at 1. Plaintiff

28   was cautioned that if he failed to respond the court would recommend dismissal of this case
 1   pursuant to Local Civil Rule 110. Id. at 2. Plaintiff has not responded to the court’s recent orders
 2   or taken the necessary action to prosecute this case.
 3          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without
 4   prejudice, for lack of prosecution and for failure to comply with the court’s orders. See Fed. R.
 5   Civ. P. 41(b); Local Rule 110.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 8   (21) days after being served with these findings and recommendations, plaintiff may file written
 9   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
10   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
11   objections within the specified time may waive the right to appeal the District Court’s order.
12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13   DATED: May 19, 2021.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
